SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department
104
CA 12-01210
PRESENT: SCUDDER, P.J., FAHEY, LINDLEY, VALENTINO, AND MARTOCHE, JJ.


IN THE MATTER OF THE ARBITRATION BETWEEN NEW
YORK FINGER LAKES REGION POLICE OFFICERS
LOCAL 195 OF COUNCIL 82, AFSCME, AFL-CIO,         MEMORANDUM AND ORDER
PETITIONER-APPELLANT,

                    AND

CITY OF AUBURN, RESPONDENT-RESPONDENT.


ENNIO J. CORSI, NEW YORK STATE LAW ENFORCEMENT OFFICERS UNION, COUNCIL
82, AFSCME, AFL-CIO, ALBANY, FOR PETITIONER-APPELLANT.

JOHN C. ROSSI, CORPORATION COUNSEL, AUBURN (ANDREW S. FUSCO OF
COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from an order of the Supreme Court, Cayuga County (William
P. Polito, J.), entered April 3, 2012 in a proceeding pursuant to CPLR
article 75. The order denied the petition.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner appeals from an order that denied its
petition to vacate an arbitration award determining that respondent
did not violate the terms of the collective bargaining agreement (CBA)
when it terminated the employment of one of petitioner’s members. “An
arbitration award may be vacated if it is irrational, violates a
strong public policy, or ‘clearly exceeds a specifically enumerated
limitation on the arbitrator’s power’ ” (Matter of Buffalo Teachers
Fedn., Inc. v Board of Educ. of City Sch. Dist. of City of Buffalo, 50
AD3d 1503, 1505, lv denied 11 NY3d 708, quoting Matter of United Fedn.
of Teachers, Local 2, AFT, AFL-CIO v Board of Educ. of City Sch. Dist.
of City of N.Y., 1 NY3d 72, 79). Contrary to petitioner’s contention,
the arbitrator’s interpretation of the CBA was not irrational, nor did
the arbitrator alter the terms of the CBA based on his interpretation
of its terms so as to exceed his authority. “An arbitrator is charged
with the interpretation and application of the [CBA]” (Matter of New
York City Tr. Auth. v Transport Workers’ Union of Am., Local 100, AFL-
CIO, 6 NY3d 332, 336). Here, “ ‘[a]lthough a different construction
could have been accorded to the subject provision of the [CBA], . . .
it cannot be stated that the arbitrator gave a completely irrational
construction to the provision in dispute and, in effect, exceeded
[his] authority by making a new contract for the parties’ ” (Matter of
Communication Workers of Am., Local 1170 v Town of Greece, 85 AD3d
                                 -2-                  104
                                                CA 12-01210

1668, 1670, lv denied 18 NY3d 802).




Entered:   February 8, 2013            Frances E. Cafarell
                                       Clerk of the Court